DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments and remarks, filed 07/06/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn. 
Status of Claims
Claims 1-3, 6-7, 9, 15-17 and 19-20 are currently under examination. Claim 18 is cancelled.
Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to REPUBLIC OF KOREA 10-2016-0096680, filed 07/29/2016, is acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Interview Statement
Applicant’s summary of the interview on June 3, 2021, has been reviewed and is complete and accurate.
Withdrawn Objections/Rejections
The interpretation of the claims under 35 U.S.C. 112(f) have been withdrawn in view of the amendments and Applicant’s arguments (on page 6).


Response to Arguments
Applicant’s responses and arguments filed 07/06/2021 regarding claim rejections under 35 USC 103 have been fully considered and found not persuasive for the following reasons.
In order to advance the prosecution, Applicant amended the independent claims with new subject matters with the amended limitations “the connection member is configured to adjust a magnitude of a supporting force generated by the supportmember based on a change of a length of the connection member; a sensor configured to measure outside temperature; a motor configured to change the length of the connection member; and a controller configured to control the motor to adjust the length of connection member based on the outside temperature measured by the sensor, wherein the connection member comprises an elastic member having elasticity, motor” which are changing the scope of the claims. As discussed during the interview with Applicant, the amended limitations are not taught by the references of record especially Trinh who is teaching the adjustment of the tension of a suspension element as being temperature controlled using a temperature sensor. Pankros and Sugar were found to teach the combined motor and control by the motor of the length of the connection member. For another embodiment, Trinh was found to teach the temperature sensor to measure the outside temperature and having a gas suspension system to have the length of the suspension or connecting member as controlled by a controller to adjust the length of the connection member based on the outside temperature as the gas/fluid of the suspension would dependent on the outside temperature. However, Trinh and Sugar cannot be combined as directed to two different types of connection member since Trinh does not teach the use of a motor with “a controller configured to control the motor to adjust the length of connection member based on the outside temperature measured by the sensor” and since Sugar does not teach the temperature sensor and the motor being controlled by a controller to adjust the length of the connection member based on the temperature sensor signal for the ambient/outside temperature.

Since the Applicant introduced new subject matters within the independent claims, the examiner is fully considering the new subject matters with new search and new references for addressing the new subject matters.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejections are new rejections necessitated by amendment.
Claims 1-3, 6, 9, 15-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Messina et al. (USPN 20150342562 A1; Pub.Date 12/03/2015; Fil.Date 12/13/2013), in view of Pankros et al. (USPN 20120033371 A1; Pub.Date 02/09/2012; Fil.Date 08/03/2011), in view of Caldwell (USPN 20120046116 A1; Pub.Date 02/23/2012; Fil.Date 08/17/2010), in view of Koga et al. (USPN 20140113486 A1; Pub.Date 06/17/2004; Fil.Date 11/25/2003) and in view of Sugar et al. (USPN 7992849 B2; Pat.Date 08/09/2011; Fil.Date 09/21/2005).
an ultrasonic diagnostic apparatus (Fig. 1 and [0001]) comprising: a main body (Fig. 1 base 12 and [0009] including the electronics of the ultrasound system, accessories, probes...); at least one input/output device coupled with the main body (Fig. 1 control panel 14 and [0010] for the user to control the ultrasound system and procedures), and configured to 5receive information from a user or to output information received from the main body (Fig. 1 control panel 14 and [0010] for the user to control the ultrasound system and procedures with Fig. 1 base 12 and [0009] including the electronics of the ultrasound system); and a connection frame configured to connect the main body to the input/output device (Fig. 1 lift 30 and [0010] connecting the I/O device 14 with the base 12), wherein the connection frame comprises at least one arm connecting the input/output device to the main body (Fig.2 and [0012] “mounting links 72a and 72b” which are considered as two parallel arms), a support member configured to support the input/output device (Fig. 2 struts 62a or 62b and [0012] that operate to support the weight of the control panel and display assembly, offsetting virtually all of its weight as they are repositioned by a sonographer), [...and the connection member is configured to adjust a 10magnitude of a supporting force generated by the support member based on a change of a length of the connection member; a sensor configured to measure outside temperature; a motor configured to change the length of the connection member; and a controller configured to control the motor to adjust the length of connection member based on the outside temperature measured by the sensor, wherein the connection member comprises an elastic member having elasticity...] both ends of the support member are secured to the at least one arm (Fig. 2 and [0012] struts 62a or 62b as support member with ends secured on “mounting links 72a and 72b” which are considered as two parallel arms), [...and one end of the elastic member is secured to the motor...].
the connection member is configured to adjust a 10magnitude of a supporting force generated by the support member based on a change of a length of the connection member; a sensor configured to measure outside temperature; a motor configured to change the length of the connection member; and a controller configured to control the motor to adjust the length of connection member based on the outside temperature measured by the sensor, wherein the connection member comprises an elastic member having elasticity and one end of the elastic member is secured to the adjusting unit as in claim 1.
However, Pankros teaches within the same field of endeavor of mounts to support devices (Tile and abstract) wherein the balancing device for the support (Fig. 7 [0049] weight balancing device 58, [0050] wherein 58 exerts a force on the support mechanism that substantially offsets a force of gravity exerted on the display support 18, which is interpreted as providing a force above the gravitational force applied by the support therefore having the same function than the support member of Messina and therefore than the support member of the instant claim) is complemented by an actuator (Fig. 7 actuator 60 and [0051] providing an extra force to control the position of the display with actuator connecting at least one arm to counter balance the excess force from the element 58 (Fig.7 upper and lower arms 32 and 34 on both sides therefore teaching wherein the connection unit comprises at least one arm connecting the input/output unit to the main body similarly to Messina) substantially parallel aligned with the weight balancing device to exert a force against or along the force exerted by the weight balancing device to adjust the position of the support ([0064] adjustment performed using a motion-control subsystem for controlling the speed of the actuator, ... to extend or retract the mounting support, therefore reading on the supporting force based on a change of the length of the connection member) therefore the actuator reading therefore on the connection member is configured to adjust a 10magnitude of a supporting force generated by the support member based on a change of a length of the connection member as claimed. 
on a controller controlling a motor and this current controlled motor for the adjusting the position of the display [0064].
Furthermore, Caldwell teaches the common design of adjustable tension cable (Title, abstract and Fig.27D) with the concern of maintaining two pieces under tension as a counter force to maintain two pieces in the proper position (Fig.40 with elastic member 139 maintaining in place top and bottom plates 112 and 5) where the tension cable is applied between two anchoring points ([0121] and Fig.27D 135 and 136) with a screw element set to adjust the amount of tension ([0121] and Fig.27D element 137) applied to the elastic cable/member ([0121] and Fig.27D elastic cable 139) which design of the adjustable tension cable reads on a connection member comprises an elastic member having elasticity. One of ordinary skill in the art would recognize that the adjustment of the length of the adjustment screw set of Caldwell ([0121] and Fig.27D with set 137) would change the tension on the elastic cable (element 139) therefore would change the length of the elastic cable under different tensions due to the elastic nature of the elastic cable and will have the same function than a mechanical actuator changing the applied tension on the elastic cable. Therefore, the adjustable screw set (Fig.27D element 137) of the adjustable tension cable of Caldwell and the automatic actuator of Pankros would have the same function for adjusting a length of the connection member therefore each would also read on one end of the elastic member is secured to the motor. Since the adjustment of the force/tension for Caldwell the connection member is configured to adjust a 10magnitude of a supporting force generated by the support member based on a change of a length of the connection member; a motor; and a controller configured to control the motor; and wherein the connection member comprises an elastic member having elasticity and one end of the elastic member is secured to the motor as claimed in claim 1. 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Messina with the connection member is configured to adjust a 10magnitude of a supporting force generated by the support member based on a change of a length of the connection member; a motor; and a controller configured to control the motor; and wherein the connection member comprises an elastic member having elasticity and one end of the elastic member is secured to the motor, since one of ordinary skill in the art would recognize that using an additional actuator in parallel to the weight balancing device for the support unit was known in the art as taught by Pankros and since the automated actuator and a manual adjustable tension cable with an adjustable dual screw with a motor/controller system would have been obvious to adjust the tension on an elastic cable as it would have been found obvious by the Court (MPEP2144.04.III) since both force balancing devices provide the same function one being automated the other being performed manually as known in the art as taught by Caldwell and by Pankros. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Pankros and Messina both teach the use of mounts and supports for devices. The motivation would have been 
Messina, Pankros and Caldwell do not specifically teach a sensor configured to measure outside temperature; a motor configured to change the length of the connection member; and a controller configured to control the motor to adjust the length of connection member based on the outside temperature measured by the sensor as in claim 1.
However, Koga teaches with the same concern of adjusting the tension on a connector or wire using a motor and controlled by a controller (Title and abstract) the use of a temperature sensor for adjusting the tension of a cable on a device a function of the variation of temperature to control the tension on the cable to a predetermined magnitude (abstract “parking brake activation control in order to operate an electric motor until the tension of a base wire reaches a predetermined target tension”, and [0117] “ambient temperature sensor” and “automatic “parking brake activation control” and Fig.9 and [0147] for readjusting the actuation tension) teaching therefore a sensor configured to measure outside temperature. Additionally, Sugar teaches within the same field of endeavor of actuators (Title and abstract) the use of a motor for adjusting the length of the actuator (Fig. 16 motor 19 with a an axis Fig. 17 axis 3 rotating with a pin adjusting the active length of the spring coil 1 and Fig. 4 to adjust the force F od the actuator spring or the stiffness of the spring actuator) therefore teaching the use of a motor configured to adjust the length of the connection member and with the motor controlled by the current provided to it by a power supply (Fig. 16 and col. 18 3rd-4th ¶) and reading on the controller taught by Pankros with a motor configured to change the length of the connection member; and a controller configured to control the motor to adjust the length of connection member based on the outside temperature measured by the sensor as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Messina Pankros and Caldwell with a sensor configured to measure outside temperature; a motor configured to change the length of the connection member; and a controller configured to control the motor to adjust the length of connection member based on the outside temperature measured by the sensor, since one of ordinary skill in the art would recognize that using a temperature sensor to assess the actual tension on a connecting cable/wire on a device using a motor and a controller was known in the art as taught by Pankros and Koga, and, since using a spring actuator with a motor to adjust the length of the actuator/connection member was known in the art as taught by Sugar and since using a controller to control the actuator with high-current circuitry was also known in the art as taught by Pankros as controlled via a remote control by the user to sense and control the position of the display was known in the art as taught by Pankros. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Pankros and Messina both teach the use of mounts and supports for devices with control. The motivation would have been to ideally provide a controlled adjustment of the position of the control panel, as suggested by Pankros ([0064]).
Regarding the dependent claims 2, 3, 6, 9, 15-17, 20, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Messina, Pankros, Caldwell, Koga and Sugar.
Regarding claim 2, Messina, Pankros, Caldwell, Koga and Sugar teach as previously discussed the adjustable tension cable device as being substantially parallel as defined by Pankros and providing a counter force to the substantially offset force exercised by the support member, therefore with the tension cable  generates a force in a direction in which the supporting force generated by the support member is cancelled out to thus adjust the magnitude of the 15supporting force as claimed to maintain the position of the support and the control panel according to the generic laws of mechanics.
Regarding claim 3, Messina teaches the support member being a gas strut (Fig. 2 gas struts 62a or 62b and [0012]) and Pankros also teaches the use of gas spring for the weight 
Regarding claim 6, as previously discussed for claim 1, Caldwell teaches an adjustable dual screw for adjusting the length of the connection member (Fig.27D element 137) therefore reading on the adjusting unit comprises an adjusting screw configure to rotate to adjust the length of the connection member.
Regarding claim 9, as discussed above, Messina, Pankros, Caldwell, Koga and Sugar teach the use of a motor and a controller for controlling the tension exercise of the connection member with the motor being fixed on the main structure in order to control the motion and tension of the actuating wire/cable (Koga [0071] motor 21 pulling the wire/cable towards the front or towards the back of the main structure) therefore teaching the motor placed on a fixing unit configured to fix an adjusting structure or to prevent reverse rotation of the adjusting structure in order to control the tension applied to the connection member.
Regarding claims 15 and 16, Pankros teaches an input unit configured to receive information about the length of the connection member from the user as in claim 15, and wherein the input unit comprises one of a button, a switch, a knob and a jog-dial as in claim 16 ([0067] user signals to extend or retract the support via remote control .. the actuator to change the position of the display ... via a sensing subsystem 110 ... to determine the position of the support mechanism 16, reading on the claim limitations, and also [0062] sensing subsystem 110 utilizing ...button,  to move display mounting apparatus to a retracted or extended position).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Messina, Pankros, Caldwell, Koga and Sugar with an input unit configured to receive information about the length of the connection member from the user, wherein the input unit comprises one of a button, a switch, a knob and a jog-dial, since one of ordinary skill in the art would recognize that using an actuator controlled via a remote control by the user to sense and control the position of the display was 
Regarding claim 17, as discussed above, Messina, Pankros, Caldwell, Koga and Sugar teach wherein the controller is further configured to control the motor to adjust the length of the connection member based on the received information, with Koga teaching the temperature sensor with the controller, CPU, controlling the tension of the cable/wire element between the motor and the device according to the ambient temperature sensed by the temperature sensor (Koga abstract and [0117]).
Regarding claim 20, Messina teaches the 30input/output unit comprises one of a control panel and a display (Fig. 1 input/output as control panel 14 and display either on control panel or display 16).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Messina et al. (USPN 20150342562 A1; Pub.Date 12/03/2015; Fil.Date 12/13/2013), in view of Pankros et al. (USPN 20120033371 A1; Pub.Date 02/09/2012; Fil.Date 08/03/2011), in view of Caldwell (USPN 20120046116 A1; Pub.Date 02/23/2012; Fil.Date 08/17/2010), in view of Koga et al. (USPN 20140113486 A1; Pub.Date 06/17/2004; Fil.Date 11/25/2003) and in view of Sugar et al. (USPN 7992849 B2; Pat.Date 08/09/2011; Fil.Date 09/21/2005) as applied to claims 1-3, 6, 15-17, 20 and further in view of Newton Corp. (Description of part Adjustment Screw AJS100-0.5K; 3pages, https://www.newport.com/p/AJS100‐0.5K ; Downloaded 2019) and in view of Davis (2012, MS Electrical and Computer Engineering Thesis, University of Colorado, 91 pages; Availability Date 2012).

Messina, Pankros, Caldwell, Koga and Sugar do not specifically teach the adjusting unit further comprises a handle coupled with the adjusting screw, and rotation of the adjusting screw is adjusted by the handle as in claim 7.
However, regarding claim 7, Newton Corp. teaches the sale of actuator AJS100-0.5K wherein the screw adjustment is using a knob for rotating the adjustment screw (Fig. on page 1) wherein the knob is broadly interpreted as a handle on the actuator as permitting the hand holding of the actuator. Additionally, this type of actuator has been available for sale at least since 2012 as the evidentiary reference Davis reports using 4 of these actuators for his thesis (p.74 Parts List AJS100-0.5K Adjustment Screw from Newport Optics) as known for adjusting the position of structure using a 3D adjustable table.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Messina, Pankros, Caldwell, Koga and Sugar with the adjusting unit further comprises a handle coupled with the adjusting screw, and rotation of the adjusting screw is adjusted by the handle, since one of ordinary skill in the art would recognize that using a knob/handle on the adjustment screw for adjusting the length of the actuator therefore the force applied to the other end of the actuator was known in the art as taught by Newport Corp. and since this design of actuator was on sale and in use in the USA before the time of filing the instant application as taught by Davis. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Newton Corp., Davis and Pankros teach the use of actuators to exert forces on elements of devices. The motivation would have been to ideally provide the user a better capability to manually adjust the force applied to the support with the knob size as more accessible to turn by hand, as suggested by Newton Corp. (first page with Fig. 1).

19 is rejected under 35 U.S.C. 103 as being unpatentable over Messina et al. (USPN 20150342562 A1; Pub.Date 12/03/2015; Fil.Date 12/13/2013), in view of Pankros et al. (USPN 20120033371 A1; Pub.Date 02/09/2012; Fil.Date 08/03/2011), in view of Caldwell (USPN 20120046116 A1; Pub.Date 02/23/2012; Fil.Date 08/17/2010), in view of Koga et al. (USPN 20140113486 A1; Pub.Date 06/17/2004; Fil.Date 11/25/2003) and in view of Sugar et al. (USPN 7992849 B2; Pat.Date 08/09/2011; Fil.Date 09/21/2005) as applied to claims 1-3, 6, 9, 15-17, 20 and further in view of Trinh et al. (USPN 8459619 B2; Pat.Date 06/11/2013; Fil.Date 10/24/2010).
Messina, Pankros, Caldwell, Koga and Sugar teach an ultrasonic diagnostic apparatus as set forth above.
Messina teaches the 30input/output unit comprises one of a control panel and a display (Fig. 1 input/output as control panel 14 and display either on control panel or display 16).
Koga teaches the storage of applied and target tension for controlling the motor ([0238]) therefore teaching a storage configured to store information about the connection member set by the user.
Messina, Pankros, Caldwell, Koga and Sugar do not specifically teach a display configured to display a magnitude of a force generated by the connection member as in claim 19.
However, Trinh teaches within the same field of endeavor of actuation (title and abstract) the use of gas spring as actuation wherein the force or pressure exerted by the gas spring (col.7 2nd-3rd ¶) with the use of a display (col. 6 4th ¶ touch-screen display) to display the current pressure of the suspension reading on the force exerted from the suspension, as one of ordinary skill in the art would know the direct correspondence between the force exerted by the suspension elements and the pressure exerted by the suspension elements as taught by Trinh (Fig. 9), therefore reading on a display configured to display a magnitude of a force generated by the connection member as claimed.
 Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have adapted the system-method of Messina, Pankros, Caldwell, nd ¶ to col.8 1st ¶).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK M MEHL/            Examiner, Art Unit 3793                                                                                                                                                                                            
/MICHAEL J TSAI/            Primary Examiner, Art Unit 3785